      Case 2:20-cv-00256-SAB      ECF No. 19   filed 04/06/21   PageID.103 Page 1 of 3



 1                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT

 2
                                                                 EASTERN DISTRICT OF WASHINGTON




 3                                                                Apr 06, 2021
                                                                      SEAN F. MCAVOY, CLERK
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 ROBERT J. DALE, individually,
10               Plaintiff,                        No. 2:20-CV-00256-SAB
11               v.
12 AMC WEST HOUSING L.P., and BBC                  ORDER DENYING MOTION
13 AF MANAGEMENT, LLC,                             FOR STIPULATED
14               Defendants.                       PROTECTIVE ORDER
15
16
17 AMC WEST HOUSING, L.P., and BBC
18 AF MANAGEMENT/DEVELOPMENT,
19 LLC.,
20               Third-Party Plaintiffs,
21               v.
22 THE DAVEY TREE EXPERT
23 COMPANY,
24               Third-Party Defendant.
25         Before the Court is the parties’ Motion for a Stipulated Protective Order
26 Governing Information and Documents Produced in Discovery, ECF No. 18. The
27 parties agree and request that the Court enter a protective order to govern the
28 disclosure of proprietary and confidential information by Defendants AMC West
     ORDER DENYING MOTION FOR STIPULATED PROTECTIVE ORDER
     *1
      Case 2:20-cv-00256-SAB     ECF No. 19    filed 04/06/21   PageID.104 Page 2 of 3



 1 Housing L.P., and BBC Management/Development, LLC. For the reasons
 2 discussed herein, the motion is DENIED.
 3        The product of pretrial discovery is presumptively public, although Federal
 4 Rule of Civil Procedure 26(c) allows a district court to override this presumption
 5 upon a showing of good cause. San Jose Mercury News, Inc. v. U.S. District
 6 Court—Northern Dist. (San Jose), 187 F.3d 1096, 1103 (9th Cir. 1999). Rule 26(c)
 7 provides that a “court may, for good cause, issue an order to protect a party or
 8 person from annoyance, embarrassment, oppression, or undue burden or expense.”
 9 Prior to the grant of a protective order, the moving party must certify it has
10 “conferred or attempted to confer with other affected parties in an effort to resolve
11 the dispute without court action.” Fed. R. Civ. P. 26(c) (emphasis added).
12        In general, a court-issued protective order is less necessary since Rule 5(d)
13 was amended to only require filing discovery material actually used in support of
14 an action or motion. Because not all discovery material need be filed, most
15 discovery material is not readily accessible to the public. Therefore, the primary
16 concern regarding confidential materials is how the parties themselves handle such
17 material. When, as here, the parties agree that certain information should remain
18 confidential, it may be prudent for the parties to enter into a written agreement
19 setting forth what information shall remain private. However, it is unnecessary for
20 such an agreement to have this Court’s imprimatur to be valid.
21        This Court will not hesitate to issue a protective order when it is necessary;
22 however, the moving party or parties must demonstrate good cause exists and must
23 bear the “burden of showing specific prejudice or harm” that will result if no
24 protective order is granted. Phillips v. G.M. Corp., 307 F.3d 1206, 1210-11 (9th
25 Cir. 2002). In other words, the moving party must demonstrate why the parties
26 cannot resolve the issue without court action—a standard that will generally not be
27 met when the parties agree to the terms of a proposed protective order.
28
     ORDER DENYING MOTION FOR STIPULATED PROTECTIVE ORDER
     *2
      Case 2:20-cv-00256-SAB      ECF No. 19    filed 04/06/21    PageID.105 Page 3 of 3



 1        The motion at hand fails to demonstrate specific harm or prejudice that will
 2 result if no protective order is granted. Additionally, the parties appear to agree on
 3 what material is appropriate for discovery and how it should be handled.
 4 Accordingly, the Court denies the stipulated motion.
 5        The Court commends the parties and encourages them to continue
 6 cooperating with respect to the handling of potentially sensitive discovery material.
 7 The parties may, upon a proper showing tied to specific discovery material, move
 8 the Court to seal certain filings or for a protective order.
 9        Accordingly, IT IS HEREBY ORDERED:
10        1. The parties’ Motion for a Stipulated Protective Order Governing
11 Information and Documents Produced in Discovery, ECF No. 18, is DENIED.
12        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
13 this Order and to provide copies to counsel.
14        DATED this 6th day of April 2021.
15
16
17
18
19
                                                       Stanley A. Bastian
20                                             Chief United States District Judge
21
22
23
24
25
26
27
28
     ORDER DENYING MOTION FOR STIPULATED PROTECTIVE ORDER
     *3
